 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. CV 19-4220 R(MRW)
13    ALLEN DONNELL STANLEY,
                         Petitioner,             ORDER DISMISSING ACTION
14
                                                 WITHOUT PREJUDICE
15                  v.
16    DAVID EBBERT, WARDEN,
17                       Respondent.
18
19
            The Court summarily dismisses this frivolous habeas corpus action.
20                                           * **
21
            1.    Petitioner Stanley is an inmate at the federal prison facility in
22
     Lewisburg, Pennsylvania. He filed this habeas action under 28 U.S.C. § 2241
23
     alleging various complaints regarding his prison meals. According to the
24
     petition, Mr. Stanley is not receiving the correct meal, the correct utensils, or the
25
     correct tray for his food while in custody. (Petition at 3-4.)
26
           2.     Petitioner's habeas filing has no apparent connection to this federal
27
     judicial district. He was not criminally convicted in the in the Central District of
28
  1   California. Rather, according to the petition, he was convicted in a federal court
 2    in North Carolina. Moreover, Petitioner is currently housed in a federal prison
  3   in Pennsylvania.
 4                                             ***

 5           3.     If it "appears from the application that the applicant or person
 6    detained is not entitled" to habeas relief, a court may dismiss a habeas action
 7    without ordering service on the responding party. 28 U.S.C. § 2243; see
 8    also Rule 4 of Rules Governing Section 2254 Cases in United States District
 9    Courts (petition may be summarily dismissed if petitioner plainly not entitled to
10    relied; Local Civil Rule 72-3.2 (magistrate judge may submit proposed order for
11    summary dismissal to districtjudge "if it plainly appears from the face ofthe
12    petition[]that the petitioner is not entitled to relief').
13           4.     The Court summarily dismisses the action. There is no basis for
14    venue in this federal district. Further, based on the information pled in and
15    derived from the face ofthe petition, there is no reason to believe that Petitioner
16    could plausibly amend his petition to allege a reason for this California-based
17    federal court to hear his case.
18           5.     And the case is clearly frivolous. Petitioner's allegations that he
19    was not given the proper spoon, fork, or beverage at mealtime hardly rise to the
20    level warranting federal habeas corpus relief. Habeas corpus is reserved for
21    cases "challenging the validity of the prisoner's continued incarceration."
22    Ramirez v. Galaza, 334 F. 3d 850, 856(9th Cir. 2003). A civil rights action
23    under 42 U.S.C. § 1983 "is the proper remedy" for a prisoner who seeks redress
24    for "conditions of his prison life." Preiser v. Rodri~ez,411 U.S. 475,499
25 (1973). However, nothing in Petitioner's flippant petition warrants further
26    consideration in this Court or transfer to another federal judicial district.
27
28
 1         Therefore, the present action is hereby DISMISSED without prejudice.
 2         IT IS SO ORDERED.
 3
 4
 5   Dated:   ~- ~~-2~
 6                                       HON. MANUEL L. REAL
                                         SENIOR U.S. DISTRICT JUDGE
 7
 8
     Presented by:
 9
10
11
12   HON. MICHAEL R. WIENER
     UNITED STATES MAGISTRATE JUDGE
13
14
15
S~
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
